The first paragraph of the November 14, 2005 Decision of the Sentence Review Division states the following: “On February 3,2004, the defendant was sentenced to Twenty (20) years in the Montana State Prison, with no time suspended, for violation of the conditions of a deferred sentence, for the offense of Robbery, a felony”.
The February 3,2004 Sentencing Order sentenced the defendant to Twenty (20) years in the Montana State Prison, with no time suspended, for violation of the conditions of a deferred sentence, for the offense of BURGLARY, a felony.
NOW, THEREFORE, IT IS ORDERED that the first paragraph of the Decision of the Sentence Review Division dated November 14, 2005, SHALL READ as follows:
On February 3,2004, the defendant was sentenced to Twenty (20) years in the Montana State Prison, with no time suspended, for violation of the conditions of a deferred sentence, for the offense of Burglary, a felony.
DATED this 5th day of December, 2005.
Chairperson, Hon. Gary L. Day.